KRAVITCH, Circuit Judge,
concurring in part and dissenting in part:
I join the majority in the decision that (1) appellant’s conduct constituted an illegal prior restraint, (2) Miller v. California, 413 U.S. 15, 93 S.Ct. 2607, 37 L.Ed.2d 419 (1973), requires an evaluation of a magazine “as a whole” rather than as separate component parts and (3) the publication “Playboy” is not obscene. I disagree with the majority that the January 1978 issues of “Penthouse” and “Oui” are obscene under the Miller criteria.
The very able discussion in the majority opinion of the laws pertaining to obscenity in relation to the First Amendment and especially of the application of Miller v. California to publications obviates the necessity of repetition. As the majority pointed out, all three elements of the three-prong Miller test1 must be satisfied before a publication “as a whole” can be adjudicated obscene and not entitled to the protection of the First Amendment. I agree with this analysis of the law; I disagree with its application to the publications “Penthouse” and “Oui”.
The Supreme Court, in adopting the first prong of Miller, obviously understood that community standards vary and therefore intended that the applicable standards be determined by the fact finder, jury or judge *1375as the case might be, of the particular community involved. Here, the district judge, drawing upon his personal knowledge as a resident of Fulton County, Georgia, as well' as the testimony of experts introduced at the trial, found that, applying contemporary community standards of Fulton County, “Penthouse” and “Oui” taken “as a whole” did not appeal to a prurient,2 i. e. “shameful or morbid,” interest in sex. The majority rejected this finding and further determined that both magazines contained patently offensive depictions and descriptions of proscribed conduct and as a whole lacked serious literary, artistic, political or scientific value, thus satisfying all three prongs of the Miller test.
I do not argue with the majority’s conclusion that certain of the articles and photographs in both magazines3 are not only vulgar, crude and beyond the limits of acceptable taste, but also appeal to a prurient interest, are patently offensive depictions of proscribed conduct and lack serious literary and artistic value. An evaluation of certain items is not the test, however. The magazines must be judged “as a whole” rather than by specific discrete segments.
Admittedly, the “as a whole” test cannot begin and end with a page count. The quantity of the objectionable material is, however, one aspect which must be considered when determining whether the first prong has been satisfied. The quality or degree of offensiveness is also relevant. A careful analysis of both of these magazines including the total number of pages containing objectionable material as contrasted with nonobjectionable,4 the degree of offen*1376siveness,5 together with Judge Freeman’s fact-finding compels a conclusion that “Penthouse” and “Oui” do not meet prong (a) of the Miller test.
The . third prong of Miller also requires evaluating the magazines “as a whole”: weighing those portions which possess serious literary, artistic, political or scientific value against those which do not. “Penthouse” encompasses a wide spectrum of subjects: politics, science, consumer information, fiction, as well as sex. Some articles by nationally recognized authors are of excellent quality; others are of mediocre or questionable quality and certain segments would be classified obscene.6 Applying the *1377third prong of Miller, quantitatively and qualitatively balancing the contents, I conclude that “as a whole” “Penthouse” does not lack serious literary, political, scientific or artistic value.
I cannot say the same for “Oui”. Although “Oui” contains some diversity of subject matter and several articles of average quality,7 again balancing the contents both quantitatively and qualitatively, considering the range and calibre, the reputation of authors and the method of presentation, I do not find that the magazine “as a whole” possesses serious literary, artistic, political or scientific value.
Accordingly, because neither publication^ “Penthouse” nor “Oui”, satisfies all three criteria, I conclude that they are not ob*1378scene under Miller.8 Although these magazines are personally distasteful, my reading preferences are not at issue. What is at issue is freedom of expression First Amendment. under the I would affirm the district court’s decision. I therefore concur in part and dissent in part.

. As provided by the Supreme Court in Miller, supra, the test is:
(a) whether “the average person, applying contemporary community standards” would find that the work, taken as a whole, appeals to the prurient interest . . . ; (b) whether the work depicts or describes, in a patently offensive way, sexual conduct specifically defined by the applicable state law; and (c) whether the work, taken as a whole, lacks serious literary, artistic, political, or scientific value.
413 U.S. at 24, 93 S.Ct. at 2615.


. It should be noted that the court must determine what constitutes a normal interest in sex, i. e. non-prurient, and distinguish material which appeals to that interest from material which appeals to a shameful or morbid, i. e. prurient, interest in sex.


. In “Penthouse” : for example, certain letters in “Penthouse Forum” and several photographs in the “Pet Poster”, “Tender Loving Carrie” and “Tropic of Capricorn” series. In “Oui” : portions of “Sex Tapes”, “Sex Tape Letters” and several photographs in the series “Two Girls in Paris”.


. Penthouse
No. of Pages
Total Pages 219
Advertisements (generally of nationally advertised non-sex related products) 55
Articles
Sexual 10(0)*
Nonsexual 27
Fiction 12
Short Features (mixed sexual and nonsexual) 8
Consumer News 13
Photo Layouts 49(6)*
Cartoons 19 Letters to the Editor, Table of Contents, etc.
Sexual 18(18)*
Nonsexual 8
* The numbers in parentheses denote those pages of sexual items that may be said to contain patently offensive material judged by the prevailing community standards in Fulton County because of style of depiction involved (lewdness of pose, focus of the camera, language, etc.). Although there is no necessary congruence between degree of offensiveness of the material and whether the material appeals to a prurient interest, for purposes of analysis under part (a) of the Miller test, those patently offensive pages have been considered to arguably appeal to the prurient interest. Note that if one picture out of many on a given page is considered to appeal to a prurient interest, the entire page has been counted in the parenthetical number.
*1376Oui
No. of Pages
Total Pages 139
Advertisements (generally of nationally known non-sex related products) 20
Articles
Sexual 7(3)*
Nonsexuál 39
Fiction 0
Short Features (mixed sexual and nonsexual) 14
Consumer News 2
Photo Layouts 31(3)*
Cartoons 15
Letters to the Editor, Table of Contents, etc.
Sexual 3(3)*
Nonsexual 8
*The numbers in parentheses denote those pages of sexual items that may be said to contain patently offensive material judged by the prevailing community standards in Fulton County because of style of depiction involved (lewdness of pose, focus of the camera, language, etc.). Although there is no necessary congruence between degree of offensiveness of the material and whether the material appeals to a prurient interest, for purposes of analysis under part (a) of the Miller test, those patently offensive pages have been considered to arguably appeal to the prurient interest. Note that if one picture out of many on a given page is considered to appeal to a prurient interest, the entire page has been counted in the parenthetical number.


. Except for “Two Girls in Paris”, the depictions are solitary figures and-none of the articles or pictures are lurid, graphic or objectionable to the extent of tainting the publications “as a whole.”


. Penthouse
Contents
Cover Photo by Stan Malinowski
Housecall Introduction
Forum Correspondence
Feedback Opinion
Call Me Madam Counsel Xaviera Hollander
*1377Contents Penthouse
View From The Top Comment Robert S. Wieder
Scenes Marilyn Stasio
Films Roger Greenspun
Words Robert Stephen Spitz
Sounds Vernon Gibbs
Cartergate III: The Thoughts of Chairman Brzezinski Article Craig S. Karpel
Tropic of Capricorn Pictorial Photos by Earl Miller
Africa: Jimmy Carter’s Vietnam Article Tad Szulc
Pretty Baby Profile Robert Stephen Spitz
The Mime Fiction Joyce Carol Oates
Anita Bryant Interview Sandra Shevey
Separate (Components) But Equal Service Harold Rodgers
Tender Loving Carrie Pet of the Month Photos by Stan Malinowski
Vietnam Veterans Adviser Service
Why Carter Has To Give Away The Panama Canal In Order
To Sell Out Taiwan Essay Nicholas von Hoffman
Happy Hookers Humor Walter Gallup
Dressed To Kill Fashion Ed Emmerling
The Skins Of Peggy Humor Nick Tosches
Belle D’Azur Pictorial Photos by Otto Weisser
Couples: The Sex Fantasists Survey
Volvo: Improving On Perfection Service Joe Kelleher
Many Happy Returns Service
Oh, Wicked Wanda! Satire Frederic Mullally/ Ron Embleton


. Contents
Oui
Mail (Delighted readers respond.)
Openers (Arab dating guide, plus other stuff.)
Sex Tapes (Sex among the politically powerful.)
Revue (Mano picks the worst.) Criticism
Maria (Her brother was right. She’s a good girl.) Pictorial
Taking On The Censors (The Miller decision and its victims.) Article Robert Sabbag
Nose Job (On picking out the perfect proboscis.) Article Donald Bowie
*1378Oui
Contents
The History Of Schoolgirls In American Movies (Teen meat in the mass market.) Article Mitch Tuchman
The Little Man In The Boat (Once and for all, how to make a woman come. And come again.) Article Lisa Southern
Eve (She wants to take a bite out of the fruit of the luminary.) Pictorial
Conversation With Jacqueline Bisset (The screen’s smartest cupcake talks about life in and out of her wet T-shirt.) Interview
Compact Hi-Fi (Six little stereo sets that will squeeze into tight places.) Consumer News
The Fright Report (The author of Carrie tells what it’s like to scare people shitless.) Article Stephen King
Cult TV
(Fifteen shows of yesteryear. They don’t make television like this anymore, and they probably never did.) Article
The Girls of Madame Claude (Inside Paris’ luxury cathouse.) Pictorial
Hey, Kids, Let’s Rent The Old Bam And Plan An Invasion Of Haiti (Battle plan) Humor Jim Hougan
Two Girls In Paris (Air France lost their luggage so they go around bare-ass.) Pictorial
Although the “Penthouse” table of contents is precisely reproduced in footnote 6, such precision of reproduction is not possible with “Oui” because “Oui’s” table of contents includes pictures which cannot be reproduced here. The editorial descriptions of the articles in the “Oui” table of contents is copied from the original.


. Thus using the table adopted by the majority:
(a) The average person, applying contemporary community standards, would find that the work taken as a whole appeals to the prurient interest
(b) Patently offensive depiction or description of sexual conduct specifically defined by applicable statute
(c) Taken as a whole, lacks serious literary, artistic, political or scientific value
Magazine Titles
1. Playboy No No No
2. Penthouse No Yes No
3. Oui No Yes Yes